Title: John Adams to Abigail Adams, 2 December 1788
From: Adams, John
To: Adams, Abigail


        
          Braintree Decr.2. 1788
          My dearest Friend
        
        Before this time I hope you have the Happiness to See your Daughter out of all Danger and your Son in Law and your two grand children in perfect health. I have no Letter from you, Since that you wrote at Hartford, and I cannot find fault because this is the first I have written to you. We are all very well, and go on very well. Charles came home and Thomas went to Haverhill, last Week.—
        We are all in a Lurry with Politicks. MrDalton and Mr Strong are Senators and Mr Lowell will be Rep. for the District of Suffolk, as is generally Supposed.— Mr Varnum, Mr Partridge Coll Leonard, Mr Grout Mr Sedgwick or Mr Lyman Mr Jackson or Mr Dane or Mr Goodhue, Mr Thatcher or Col Sewell, are named for other Districts.
        My Love to our Children and Respects and Regards wherever you please.
        Dont be uneasy, on Account of your Family here, nor in haste to come home before a good opportunity presents.
        I dont enter into any political Details. My Mind has ballanced all Circumstances. and all are reducible to two Articles Vanity and comfort.— I have the Whip Row Alternative in my own Power. if they mortify my Vanity they give me Comfort.— They cannot deprive me of Comfort without gratifying my Vanity. I am my dearest / Friend your forever
        John Adams
       